DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              C.H., The Father,
                                 Appellant,

                                      v.

  DEPARTMENT OF CHILDREN AND FAMILIES, and GUARDIAN AD
                        LITEM,
                       Appellees.

                               No. 4D20-785

                          [October 26, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Stacey Schulman, Judge; L.T. Case No. 2018-1437DP.

  Thomas J. Butler of Thomas J. Butler, P.A., Miami Beach, for appellant.

   Thomasina F. Moore of Statewide Director of Appeals Statewide
Guardian Ad Litem Office, Tallahassee, and Beth Kathryn Roland of
Statewide Guardian Ad Litem Office Family First Firm, Orlando, for
appellee Guardian Ad Litem.

   Ashley Moody, Attorney General, Tallahassee, and Carolyn Schwarz,
Assistant Attorney General, Fort Lauderdale, for appellee Department of
Children and Families.

PER CURIAM.

  Affirmed.

MAY, FORST and KUNTZ., JJ., concur.

                          *           *           *

  Not final until disposition of timely filed motion for rehearing.